DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-12, in the reply filed on 07-14-22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burgess (US5060527).
	Re Claim 1, Burgess show and disclose
An extensible and contractible wiring board comprising: 
an extensible and contractible wiring sheet (fig. 1, elastomeric layers 12 and 20, [Abstract]) includes an extensible and contractible resin sheet (polymeric elastomer layer 12, fig. 1; [col. 4, line 26]) and an extensible and contractible wiring (the conductive intermediate layer 20, fig. 1; [col. 1, line 57]) on the extensible and contractible resin sheet, the extensible and contractible wiring including a conductive particle, a resin, and a void at an interface between the conductive particle and the resin (Compression sensitive materials currently in use include, inter alia, foamed polymers which contain conductive fillers such as finely divided particles of metal or carbon. Polyurethane, and silicone are also commonly used, [col. 1, line 60]); and a fixing sheet (11, fig. 1) on a main surface (top surface, fig. 1) of the extensible and contractible wiring sheet.
	Re Claim 2, Burgess show and disclose
The extensible and contractible wiring board according to claim 1, wherein the extensible and contractible wiring is in a state in which tensile stress is applied thereto (the conductive intermediate layer also change in resistivity in response to applied pressure, [col. 1, line 57]; i.e. the electrical resistance of the material varies in response to deformation. Layers of such material sandwiched between two conductive plates will provide a means for detecting pressure when an electrical potential is established between the two plates, the current flowing between them will vary according to the deformation of the intermediate layer resulting from an external pressure forcing the plates closer together, [col. 1, line 30]).
	Re Claim 3, Burgess show and disclose
The extensible and contractible wiring board according to claim 2, wherein the fixing sheet is a first fixing sheet (11, fig. 1) and the main surface is a first main surface (top surface, fig. 1) of the extensible and contractible wiring sheet opposite to a second main surface (bottom surface, fig. 1) of the extensible and contractible wiring sheet having the extensible and contractible wiring (20, fig. 1).
Re Claim 4, Burgess show and disclose
The extensible and contractible wiring board according to claim 3, further comprising a second fixing sheet (30, fig. 1) on the second main surface (bottom surface, fig. 1).
Re Claim 7, Burgess show and disclose
The extensible and contractible wiring board according to claim 1, wherein the fixing sheet is a first fixing sheet (11, fig. 1) and the main surface is a first main surface (top surface, fig. 1) of the extensible and contractible wiring sheet opposite to a second main surface (bottom surface. fig. 1) of the extensible and contractible wiring sheet having the extensible and contractible wiring (20, fig. 1).
	Re Claim 8, Burgess show and disclose
The extensible and contractible wiring board according to claim 7, further comprising a second fixing sheet (30, fig. 1) on the second main surface (bottom surface, fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgess in view of Gundel (US20130341063).

Re Claims 5, 9 and 11, Burgess show and disclose
The extensible and contractible wiring board according to claims 4, 7 and 8 respectively above, 
Burgess does not disclose
	an adhesive layer between the first main surface of the extensible and contractible wiring sheet and the first fixing sheet,
	since Burgess disclosed the first fixing sheet (11, fig. 1) is on top surface of the extensible and contractible wiring sheet (12, fig. 1) and both 11 and 12 are polymeric layers (see 102 rejection of claims 1-4 and 7-8 above),
Gundel teaches a device wherein
an adhesive layer disposed between two polymeric layers, [Claim 1]).
Therefore, it would have been obvious to one having ordinary skill in the art to use an adhesive layer disposed between two polymeric layers as taught by Gundel in the electronic device of Burgess, in order to increase bonding strength between two polymeric layers for the electronic device. 

Allowable Subject Matter
Claims 6, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 6, 10, 12 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
wherein the first fixing sheet has a slit in a direction transverse with a direction of the tensile stress applied to the extensible and contractible wiring, and the extensible and contractible wiring board further comprises: a third fixing sheet on the first fixing sheet.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claims 6, 10, 12 and all claims dependent thereof patentable over art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20200396832 US-20200141978 US-6972966 US-3576387 US-20200101202- US-20180294067 US-20150368804 US-4002476 US-3994726    US-20140260653 US-20100025100 US-20090229120 US-20090078746 US-4874549 US-4745301 US-20080284046 US-20080283284 US-20050046313 US-20050014883 US-20160286972 US-20100171393 US-5695859 US-4874549 US-4745301.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848